Title: To George Washington from Robert McKenzie, 13 September 1774
From: McKenzie, Robert
To: Washington, George

 

Dear Sir
Boston Camp [Mass.] Septr 13th 1774

I am happy to take the Advantage of my Friend Mr Atchison’s Return to Virginia to pay my Respects where they are so much due as to yourself, especially as he expects to find you at Philadelphia engaged in the present important Affairs in America. No Class of People wish more cordially for a happy Accommodation than those of my Profession, and among them there is not one who is under stronger Obligations to do so than myself.
Mr Atchison can sufficiently inform you of the State of this unhappy Province, of their tyrannical Oppression over one another, of their fixed Aim at total Independance, of the Weakness and Temper of the main Springs that set the whole in Motion, and how necessary it is that abler Heads and better Hearts shd draw a Line for their Guidance: Even when this is done ’tis much to be feared they will follow it no further than where it coincides with their present Sentiments.
Amidst all these Jarrings we have until lately lived as in a Camp of Pleasure, but the rebellious and numerous Meetings of Men in Arms, their scandalous and ungenerous Attacks upon the best Characters in the Province, obliging them to save their Lives by Flight, and their repeated but feeble Threats to dispossess the Troops have furnished sufficient Reasons to Genl Gage to put the Town in a formidable State of Defence, about which we are now fully employed, and which will be shortly accomplished to their great Mortification.
I shall endeavour to quit this disagreeable Scene when the Regiments retire into Quarters, and hope that going or returning from James’s River to pay my Respects in Person.
Col. Robt Stuart Dr John Stuart, and Col. Mercer were among the last Persons I parted with in London last April—I mention them as your Acquaintances—’Tho’ they all had a long Detail of Grievances, neither their Health or Spirits seem to have suffered at that Time. I have the Honour to be Dear Sir, your very respectful and most obedient Servant

Robert MackenzieLieutt 43d Foot

